Citation Nr: 1317117	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left ulnar mononeuropathy, minor.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1943 to December 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.  Additionally, evidence has been associated with the Veteran's claims folder which was accompanied by a waiver of local consideration.  See 38 C.F.R.§§ 19.9, 20.1304(c) (2012).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish entitlement to compensation based upon the provisions of 38 U.S.C.A. § 1151 for additional disability and treatment stemming from a left ulnar nerve release, excision, and transposition surgical procedure performed at the VA Medical Center in Erie, Pennsylvania in April 2008.  In particular, he claims that his left ulnar neuropathy and carpal tunnel syndrome worsened after the April 2008 surgery.  

A review of the record shows that a copy of the Veteran's actual signed informed consent form relating to his April 2008 left ulnar nerve release, excision, and transposition surgical procedure has not been associated with his claims folder.  In adjudicating cases concerning section 1151, VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.  

As no signed consent forms are currently of record, a remand is required for an attempt to obtain all available evidence pertaining to the consent issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the Erie, Pennsylvania VA Medical Center 
and request any and all consent forms that were signed by the Veteran with regard to his April 2008 left ulnar nerve release, excision, and transposition surgical procedure and associate those records with the claims folder.  If no signed consent forms are obtained, the reasons for this should be documented in the claims folder. 

2. After undertaking any other development deemed 
appropriate, consider the issue on appeal in light of all information or evidence received, to include consideration of whether or not there was substantial compliance with the informed consent requirements at 38 C.F.R. § 17.32.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



